 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     MARY JANE GREGG,                                    Case No. 1:18-cv-01106-JDP
12                          Plaintiff,
                                                           ORDER FOR THE AWARD OF ATTORNEY
13                          v.                             FEES PURSUANT TO THE EQUAL
                                                           ACCESS TO JUSTICE ACT
14     COMMISSIONER OF SOCIAL
       SECURITY,                                           ECF No. 26
15
                            Defendant.
16

17

18            Pursuant to the stipulation of the parties, it is hereby ordered that attorney fees, in the

19   amount of four thousand fifty-seven dollars and ninety-six cents ($4,057.96), be awarded to

20   plaintiff, subject to the terms of the stipulation.

21
     IT IS SO ORDERED.
22

23
     Dated:      November 13, 2019
24                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27            No. 205.
28
                                                             1
